                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


CHARLOTTE COBB, an individual,

              Plaintiff,

v.                                                         Case No. 3:19-cv-897-J-39JRK

MONSANTO COMPANY,

              Defendant.


                                          ORDER

       This cause is before the Court on the Motions for Admission of Kevin P. Sullivan

and Thomas N. Petersen Pro Hac Vice and Written Designations and Consents to Act

(Doc. Nos. 8, 10), both filed August 13, 2019. In the Motions, Kevin P. Sullivan and Thomas

N. Petersen seek permission to appear pro hac vice in this matter on behalf of Plaintiff with

Christopher Shakib as local counsel. Motions at 1-2. Upon review of the Motions and the

file, Mr. Sullivan and Mr. Petersen have submitted the information and fee necessary to

appear pro hac vice. Accordingly, it is

       ORDERED:

       1.     The Motions for Admission of Kevin P. Sullivan and Thomas N. Petersen Pro

Hac Vice and Written Designations and Consents to Act (Doc. Nos. 8, 10) are GRANTED.

       2.     Kevin P. Sullivan and Thomas N. Petersen are permitted to appear pro hac

vice on behalf of Plaintiff with Christopher Shakib as local counsel.
      3.     Mr. Sullivan and Mr. Petersen shall expeditiously ensure mandatory

registration with the Court’s electronic case filing (ECF) system, if they have not already

done so.

      DONE AND ORDERED in Jacksonville, Florida August 14, 2019.




mdc
Copies to:
Counsel of record




                                            2
